Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
3.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical absorption spectroscopy based gas analyzer system for detecting one or more chemical species in a gaseous medium comprising a continuous-wave laser emitting laser light coupled to the cell, wherein the laser cannot be continuously tuned from the first wavelength to the second wavelength when measuring the intensity of the laser light transmitted through the optical cell, measuring wavelength the laser light between the first wavelength and the second wavelength, determining an event of a laser tuning discontinuity, while the laser is tuned from the first wavelength to the second wavelength, and conducting the absorption spectroscopy analysis of the gaseous medium based on the data signal while the laser was tuned from the first wavelength to the second wavelength; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 12, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877